      Case 7:20-cv-00416 Document 14 Filed on 04/06/21 in TXSD Page 1 of 3
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       April 06, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                               §
                                                        §
        Plaintiff,                                      §
VS.                                                     §
                                                        §          CIVIL ACTION NO. 7:20-cv-00416
11.1 ACRES OF LAND, more or less, in                    §
STARR COUNTY, TEXAS; et al.,                            §
                                                        §
        Defendants.                                     §

                                                   ORDER

        The Court now considers Defendant City of Rio Grande City’s “Unopposed Motion to

Stay Construction and Motion to Stay Condemnation Proceedings.”1 Because the motion is

unopposed, the Court considers it as soon as practicable.2 In Defendant’s motion, it requests a

sixty-day stay in light of the President Biden’s January 20, 2021 Proclamation, which directed

federal agencies to “pause work on each construction project on the southern border, to the

extent permitted by law.”3

        On March 3, 2021, the Court continued the parties’ initial pretrial and scheduling

conference until April 13, 2021 and deadline to file a joint discovery/case management plan until

April 2, 2021 in light of the President’s Proclamation.4 In the previous motion to continue, the

United States provided that the plan for redirection of funds was expected to be developed within

sixty days of the proclamation.5 In the current motion, Defendant provides that “it was the

parties’ intent that it would have further direction or guidance from President Biden related [to]

1
  Dkt. No. 13.
2
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”).
3
  Id. at 2.
4
  Dkt. No. 11.
5
  Dkt. No. 10 at 2, ¶ 3.


1/3
       Case 7:20-cv-00416 Document 14 Filed on 04/06/21 in TXSD Page 2 of 3




his January 30th Executive Order;” however, “[a]s of the date of this motion, no other guidance

has been issued by the President.”6 Defendant argues that it “anticipates the Proclamation, and

Government action following the ordered pause in the border wall project, is very likely to cause

a change in the project.”7 It further argues that “[a]ny change in the project could have dramatic

impacts on the valuation issues the parties are currently litigating.”8 On these basis, Defendant

makes its request for a stay “[s]o as to avoid unnecessary expenses associated with expert

witnesses that have been or will be retained to consider value-related issues on the subject

property and any subsequent change in the border wall project.”9

         In considering Defendant’s request, the Court first notes that there is yet to be any

schedule set in this case or deadlines to designate expert witnesses, so Defendant’s concerns

regarding sufficient time to designate expert witnesses are not relevant to the current inquiry.

Defendant can raise this in its joint discovery/case management plan, which the Court considers

in determining scheduling for the case. The Court also notes that there is no indication that the

United States will complete its plan within sixty days. The Court is concerned that granting a stay

on this basis, especially at this early stage, will merely lead to the indefinite continuation of this case.

For these reasons, the Court does not find good cause to grant a stay of this case at this time.

Accordingly, the Court DENIES Defendant’s request to stay the case.

         Furthermore, insofar as Defendant seeks to enjoin construction on the subject property, it

does not cite any authority in support of its entitlement to such relief. Even liberally construing

their request as a request for a preliminary injunction, Defendant fails to allege the necessary




6
  Dkt. No. 13 at 3.
7
  Id. at 3.
8
  Id.
9
  Id. at 4.


2/3
       Case 7:20-cv-00416 Document 14 Filed on 04/06/21 in TXSD Page 3 of 3




elements to establish its entitlement to injunctive relief.10 It merely provides, “[t]he Proclamation

orders that all construction work on the border wall project should ‘pause’ and the Defendant

seeks an order from the Court to ensure that all construction work is ‘pause[d]’ pursuant to the

Proclamation.”11 The Presidential Proclamation alone is not sufficient grounds to support an

injunction on construction on the property.12 For these reasons, the Court DENIES Defendant’s

request to “stay” construction on the subject property.

         For the foregoing reasons, the Court DENIES Defendant’s motion.13 However, to allow

the parties sufficient time to complete their joint discovery/case management plan before their

initial pretrial conference, the Court CONTINUES the parties’ initial pretrial conference

previously scheduled for April 13th until Tuesday, April 27, 2021, at 9:00 a.m. The Court

further ORDERS the parties to file a joint discovery/case management plan no later than April

16, 2021.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 6th day of April 2021.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge




10
   See Ladd v. Livingston, 777 F.3d 286, 288 (5th Cir.2015) (“To be entitled to a preliminary injunction, a movant
must establish (1) a likelihood of success on the merits; (2) a substantial threat of irreparable injury; (3) that the
threatened injury if the injunction is denied outweighs any harm that will result if the injunction is granted; and (4)
that the grant of an injunction will not disserve the public interest.”).
11
   Dkt. No. 13 at 3.
12
   Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir.1985) (holding that if a party
fails to satisfy any one of the four elements, a district court may not grant a preliminary injunction).
13
   Dkt. No. 13.


3/3
